NOTE: This order is nonprecedential.

United States Court of Appeals
    for the Federal Circuit
          __________________________

              HIF BIO, INC.
        AND BIZBIOTECH CO., LTD.,
            Plaintiffs-Appellees,
                       v.
YUNG SHIN PHARMACEUTICALS INDUSTRIAL
               CO., LTD.
     (DOING BUSINESS AS YUNG SHIN
PHARMACEUTICALS AND YUNG SHIN PHARM.
             IND. CO. LTD.),
YUNG ZIP CHEMICAL CO., LTD., FANG-YU LEE,
          AND CHE-MING TENG,
               Defendants,
                     and
      CARLSBAD TECHNOLOGY, INC.,
           Defendant-Appellant,
                     and
       FISH AND RICHARDSON P.C.,
          AND Y. ROCKY TSAO,
               Defendants.
          __________________________

                  2006-1522
          __________________________
HIF BIO   v. YUNG SHIN PHARMA                             2


   Appeals from the United States District Court for the
Central District of California in case no. 05-CV-07976,
Judge Dean D. Pregerson.

                ON PETITION FOR REHEARING
                 __________________________

  Before MICHEL, Chief Judge, * GAJARSA, Circuit Judge,
         and HOLDERMAN, Chief District Judge. **
                          ORDER
    Defendant-Appellant Carlsbad Technology, Inc. filed a
combined petition for panel rehearing and rehearing en
banc. The petition for panel rehearing was considered by
the panel that heard the appeal. The panel grants the
petition for panel rehearing for the limited purpose of
amending page 16, lines 12-18 of the issued opinion.
    Accordingly,
    IT IS ORDERED THAT:
      (1) The petition for panel rehearing is granted for
the limited purpose of amending the following language
on page 16, lines 12-18 of the issued opinion:
    Because the second and fourth causes of action arise
under § 1338(a), the district court abused its discretion in
remanding those causes of action the First Amended
Complaint to state court. See Hunter Douglas, Inc., 153
F.3d at 1328; Baker, 387 F.3d at 656-57. However, on
remand the district court should dismiss both the second
and fourth causes of action under Rule 12(b)(6) because

          *  Paul R. Michel retired from the position of
Chief Judge on May 31, 2010.
        **   The Honorable James F. Holderman, Chief
Judge, United States District Court for the Northern
District of Illinois, sitting by designation.
3                             HIF BIO   v. YUNG SHIN PHARMA


plaintiffs have failed to state a claim upon which relief
can be granted. Pursuant to 28 U.S.C. § 1367(c), the
district court has discretion to decide on remand
whether to exercise supplemental jurisdiction over
the remaining causes of action. Additionally, because
the remaining state law claims do not arise under federal
law, the district should remand them to California state
court.
        (2) The petition for panel rehearing is
        otherwise denied.

                                  FOR THE COURT


      June 14, 2010               /s/ Jan Horbaly
    ——————————                    ——————————
          Date                    Jan Horbaly
                                  Clerk


cc: Bub-Joo S. Lee, Esq.
    Glenn W. Rhodes, Esq.